Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of GROUP II (claim 4-20) in the reply filed on 06/23/2022 is acknowledged.  The traversal is that Group I (claims 1-3) and Group II (Claims 4-20) may be prosecuted together in a common application.  This is not found persuasive because first, Examiner mistaken grouping the claims 1-20 with 2 groups.  However, this current application is a DIV of application No. 15/434836 which had election/restriction requirement with three GROUPS (Group I, claims 1-3; Group II, claims 4-18; and Group III, claims 19-20) sent on 02/06/2019, and elected group II of that claims 4-18.
The application No. 15/434836 have three inventions/Groups sent out on 02/26/2019.  The Group I, claim 1-3, is drawn an UAV; Group II, claims 4-18, is drawn to a method involves rotor alignment for 1st propulsion motor and 2nd propulsion motor; Group III, claims 19-20, is drawn to another method for operating an UAV involves four propulsion motors, each operated at their own speed and orientation.
  The current application has claims 1-3 corresponding to Group I, claims 4-7 corresponding Group III, and claims 8-20 corresponding Group II of the application No. 15/434836 as shown above.
Applicant elects Group II comprising claims 4-20 filed on 06/23/2022.  However, claims 8-20 that belonged the invention, Group II of the Application No. 15/434836 which already has Pat No.10,556677.  Therefore, Examiner exams this application of claims 4-7 (corresponding Group III of the Application No.15/434836) as shown below.
Based on the Applicant’s traverse that the election/restriction of three Groups are not independent or distinct or there would be any burden if restriction is not required.
Response to the Applicant’s argument: 
The traversal is not found persuasive. Group | (claims 1-3) and Group IlI (claims 4-7), and Group II (claims 8-20) are independent because Group I (claims 1-3) is a system includes a controller with a processor processing of steps “identify a mission …determine at least on of a first net forward force ….cause the second propulsion motor to operate at the second operating speed”;  Group III (claims 4-7) is a method for operating an aerial vehicle with four propulsion motors, processing the method steps of  causing all four propulsion motor operation, identifying a fault in the first propulsion, and etc.; while Group II (claims 8-20) is a method for operating an aerial vehicle with two propulsion motors, processing the method steps of “determining a first net propulsion force required from the first propulsion motor ….determining that the second propulsion is ineffective at the first time ….”.
There are obvious shown the three GROUPs above have three distinct inventions/groups with different processing method steps.  If the current application’s claims 1-20 are not restricted, Examiner’s searching would triple if working on these three inventions/groups of claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, cites “causing the first propulsion motor …, and causing the fourth propulsion motor to operate at a fourth rotational speed …” is unclear how and what manner making the motors operating.
Claims 5-7 depend upon the rejected claim above.
Below are cited references that teach the claimed subject matter as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matus (20170015412) in view of Chaperon (JP2011251678A).
With regarding claim 4, Matus discloses a method for operating an aerial vehicle, wherein the aerial vehicle comprises at least 4 propulsion motors (see at least Fig.1).  The method comprises:
controlling the aerial vehicle to travel on a course at a speed and an altitude and an angular orientation based on a user’s command, wherein each of the vehicle’s propulsion motor operates at each rotational speed and orientation (the remote broadcast device 140 receives commands from a user that cause the control center 130 to adjust the flight characteristics of the quadrotor 100,see at least [0031]-[0032]+).
Selecting each other propulsion motor operates at different speed or orientation (calculating a tilt command for a particular motor including calculating an automatic adjustment to a rotational speed of at least one other motor, see at least [0035]-[0036]+).
Allowing the other propulsion motors operate at the selected speed or orientation (the received command direct the control center to place the quadrotor within a “high-speed configuration”, see ate last [0036]-[0037]+).
Matus fails to teach Identifying a fault in one of the propulsion motors at a first time.
Chaperon discloses a method and system of controlling electric motor of remote-controlled rotary wing drone such as quadricopter (see the abstract).  The system includes a central controller 10 transmits that requires a response.  If there is a message collision, the motor may become indeterminate.  The motor’s microcontroller determines the motor’s diagnose and identifies fault information to activate the cutout, see at least Fig.2 and the description.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Matus by including identifying a fault in one of the propulsion motor as taught by Chaperon for improving safety performance.

With regarding claim 5, Chaperon teaches that determining an electric current flowing to or from at each propulsion motor, determining a voltage drop across each propulsion motor, determining that the aerial vehicle is not traveling along the course, determining that the aerial vehicle is not operating in the angular orientation, determining that a temperature associated with each propulsion motor, analyzing an image depicting a portion of the propulsion motor, analyzing acoustic energy emanating from the aerial vehicle (see the description of Fig.2)

With regarding claim 6, Chaperon teaches that:
Determining a net force required to cause the aerial vehicle to travel on the course at the speed and the altitude an in the angular orientation, whrein the net force comprises a magnitude and a direction (see the description of Fig.2),
Wherein, the selected rotation speed for other propulsion motor is based at least in part on the fault and the net force  (see the description of Fig.2),

With regarding claim 7, Matus teaches that:
Wherein the propulsion motor is mounted to an airframe of the aerial vehicle by a repositionable mount aligned along a first axis with respect to the airframe (see at least [0026]),
Wherein the repositionable mount comprises a servo motor configured to rotate the second propulsion motor about one of the first axis or a second axis perpendicular to the first axis (the tilt actuators rotate the motors in a first direction that perpendicular to a respective arm, see at least [0027]+), and 
Wherein causing the second propulsion motor to operate at the selected rotational speed comprising rotating the second propulsion motor from the second orientation to the fifth orientation by the servo motor after the first time (see at least [0025]-[0027]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alzubi (20130105635) discloses a quad tilt rotor vertical take off and landing UAV with 45-degree rotors.
Gur Kimchi (20150120094) discloses an UAV for autonomously deliver items to various destinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662